DETAILED ACTION
This FINAL action is responsive to the amendment filed 11/3/2020. 

In the amendment Claims 1-20 remain pending. Claims 1, 11 and 16 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Withdrawn Rejections
The 35 U.S.C. 103 rejection of claims 1-20 with cited references of Salvador (U.S. Pub 2016/0050171) in view of Shah (U.S. 10,223,578) has been withdrawn in light of the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salvador (U.S. Pub 2016/0050171, filed Oct. 27, 2015) in view of Shah (U.S. 10,223,578, filed Sep. 7, 2013) further in view of Milligan (U.S. Pub 2017/0180294, filed Dec. 21, 2016 with a provisional date of Dec. 21, 2015).
Regarding Independent claims 1, 11 and 16, Salvador discloses A computer-implemented method comprising: 
determining, by a computing device, that at least one image has been captured using the computing device, wherein one or more individuals are represented in the image (see abstract & paragraph 12, discloses determining a captured image having different people in the image); 
obtaining, by the computing device, an identity of at least a first individual of the one or more individuals represented in the image, wherein the identity of the first individual was determined, at least in part, using image classifier on a system (See abstract & Fig. 1 numeral 120 & paragraphs 13 & 17-18, discloses identifying individuals using trained facial recognition data from a database having contacts which includes social network services); 
providing, by the computing device, a notification through a display of the computing device, wherein the notification provides an option to send a message including the captured image to the first individual and provides a label, in the captured image, displaying the identity of the first individual, wherein the identity of the first individual is correctable by a user (see Figs. 7-9 & paragraphs 15 & 64, discloses a notification that provides an option to determine a form of communication to notify the identified person ; and Salvador teaches identifying individuals using facial recognition and tagging while contacting them based on user confirmation of a particular communication method email, text, social media etc. He further suggests use of social network services to identify the individuals in an image (see paragraph 18). Salvador is silent regarding details of image classifier for the social networking site. Shah teaches submitting images to a social networking systems as an image classifier that are processed into feature vectors to train and identify individuals within an image (see abstract & col. 4, lines 45-67). Shah fails to teach determining any existing message thread for sending captured image.

Milligan discloses:
identifying, by the computing device, an existing messaging thread that includes messages communicated between the user and the first individual, wherein the message including the captured image is sent through the existing message thread (see abstract & paragraph 99, discloses automatically determining actionable entity using contextual indicators such as a previous message thread and send content such as a video to that entity). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have implemented automatic identification of actionable entities based on existing message threads for sending content. One motivation is to train models using existing message threads for the purpose of automatically identifying an actionable entity which saves time for the user while improving the training accuracy of model.

Regarding Dependent claims 2, 12 and 17, Salvador discloses determining, by the computing device, that a user operating the computing device has selected the option to send the message to the first individual; and sending, by the computing device, the message to the first individual through a messaging platform, the message including the captured image (see Figs. 7-9 & paragraphs 15 & 64, discloses a notification that provides an option to determine a form of communication to notify the identified person with tags has labels in the image via email, text etc.).

Regarding Dependent claims 3, 13 and 18, Salvador discloses receiving, by the computing device, information describing an identity of a second individual that is represented in the captured image, the information being provided by the user operating the computing device; and sending, by the computing device, the message to the second individual through the messaging platform, the message including the captured image (see Figs. 7-9 & paragraphs 15 & 64, discloses a notification that provides an option to determine a form of communication to notify the a second identified person with tags has labels in the image via email, text etc.).

Regarding Dependent claims 4, 14 and 19, Salvador discloses determining, by the computing device, that the user has accessed a messaging interface that is provided by an application running on the computing device; and presenting, by the computing device, the messaging interface through the display of the computing device, wherein the messaging interface includes at least one conversation thread that corresponds to the user and the first user, and wherein the sent message including the captured image is in the conversation thread (see Figs. 7-9 & paragraphs 15 & 64, discloses a notification that provides an option to determine a form of 

Regarding Dependent claim 5, 15 and 20, Salvador discloses wherein determining an identity of at least one first individual further comprises: generating, by the computing device, respective thumbnail images from the captured image, each thumbnail image corresponding to a face of the one or more individuals represented in the captured image; sending, by the computing device, the thumbnail images to the system for identification; and receiving, by the computing device, information from the system, wherein the information describes at least the identity of the first individual (see paragraph 55, discloses support of thumbnail version of the image). 

Regarding Dependent claim 6, with dependency of claim 5, Salvador discloses wherein the information received form the system only includes identities of individuals that are social connections of the user in the system (see paragraphs 17-18, discloses using trained facial recognition data along with uploaded images to a social network system to determine a particular individual to contact).

Regarding Dependent claim 7, with dependency of claim 5, Salvador discloses wherein the information received from the social networking system only includes identities of individuals having a social relationship with the user in the system that satisfies a specified degree of separation (see paragraphs 17-18, discloses using trained facial recognition data along with uploaded images to a social network system to determine a particular individual to contact based on relationships to the user).

Regarding Dependent claim 8, with dependency of claim 1, Salvador discloses wherein determining that at least one image has been captured using the computing device further comprise: determining, by the computing device, that the captured image was added to a camera roll directory associated with the computing device (see paragraph 61, discloses extracting images form the camera roll).

Regarding Dependent claim 9, with dependency of claim 1, Salvador discloses wherein determining that at least one image has been captured using the computing device further comprises: determining, by the computing device, that a notification was generated by an application running on the computing device indicating that the at least one image was captured (see paragraph 80, discloses providing a notification of a captured image through the social network system).

Regarding Dependent claim 10, with dependency of claim 1, Salvador discloses receiving user input to identify images when a new image is provided to the system (see paragraph 68). Salvador is silent regarding details of image classifier for the social networking site. Shah teaches a correction of the identity of the first individual and the captured image is provided as sample training data for further training the image classifier on the system (see abstract & col. 4, lines 45-67, discloses submitting images to a social networking systems as an image classifier that are processed into feature vectors to train and identify individuals within an image and then suggests statistical modeling based on human perception via votes of previous matches in col. 10, lines 45-53). It would have been obvious for one of ordinary skill in the art to have provided 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 


Response to Arguments
6.	Applicant’s arguments filed 11/3/2020 has been considered but are moot in view of the new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
2/12/2021